296 F.2d 735
Lenin DeWayne BIRDv.UNITED STATES of America.
No. 6872.
United States Court of Appeals Tenth Circuit.
October 18, 1961.

Appeal from the United States District Court for the District of Utah.
No attorney for appellant.
William T. Thurman, U. S. Atty., and C. Nelson Day, Asst. U. S. Atty., Salt Lake City, Utah, for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Docketed and dismissed on motion of appellee, for the reason that the notice of appeal was not filed in time and the court was therefore without jurisdiction.